DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending, of which claims 17-20 have been withdrawn and claims 1-16 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 30 June 2020 and 22 February 2022 have been acknowledged and considered by the Examiner. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 18 October 2022 is acknowledged.

Claim Objections
Claims 11-14 are objected to because of the following informalities.
Claims 11-14 contain minor typographical and/or grammatical errors.  
Claim 11, line 1: Applicant is advised to change “the dual lumen coaxial assembly” to “the dual lumen coaxial cannula assembly”
Claim 12, line 1: Applicant is advised to change “the dual lumen coaxial assembly” to “the dual lumen coaxial cannula assembly”
Claim 13, line 1: Applicant is advised to change “the dual lumen coaxial assembly” to “the dual lumen coaxial cannula assembly”
Claim 14, line 1: Applicant is advised to change “the dual lumen coaxial assembly” to “the dual lumen coaxial cannula assembly”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2013/0158338 A1) in view of Sawhney et al. (US 2019/0351107 A1).
Regarding claim 1, Kelly describes a dual lumen coaxial cannula assembly ([0009]) comprising
a first infusion tube having a first elongate body defining a first lumen therethrough, the first infusion tube having a proximal end, a distal end, and a sidewall extending circumferentially therebetween ([0009])
a second drainage tube co-axially aligned with the first infusion tube and having a second elongate body with a second lumen defined by a space between the first infusion tube and second drainage tube, the second drainage tube having a proximal end, a distal end, and a sidewall extending circumferentially therebetween ([0009])
a connector assembly, wherein the connector assembly comprises an inlet portion through which a portion of the first infusion tube is configured to extend and outlet portion through which a portion of the second drainage tube is configured to extend ([0009])
Regarding claim 1, Kelly does not explicitly disclose wherein the connector assembly is configured to enable selective axial displacement of the first infusion tube through the second drainage tube.  However, Sawhney also describes a multi-lumen coaxial cannula assembly ([0038]), including a connector assembly configured to enable selective axial displacement of a first tube through a second tube ([0038] - [0039], [0048]; figures 2 and 3).  As Sawhney is also directed towards coaxial cannula assemblies and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an inner tube that is axially displaceable with respect to an outer tube, similar to that described by Sawhney, when using the assembly described by Kelly, as doing so advantageously allows the infusion and drainage areas to be offset from each other, thereby allowing the device to deliver infusion materials to one area while draining from another area.  
Regarding claim 15, Kelly further describes wherein the first infusion tube includes a plurality of infusion apertures provided at the distal end, the infusion apertures extending through the sidewall of the first infusion tube ([0010]).
Regarding claim 16, Kelly further describes wherein the second drainage tube includes a plurality of drainage apertures provided at the distal end, the drainage apertures extending through the sidewall of the second drainage tube ([0010]).

Claims 2-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Sawhney, further in view of Dormandy, Jr. et al. (US 4,819,637). 
Regarding claim 2, Kelly in view of Sawhney suggests the dual lumen coaxial cannula assembly of claim 1, but neither Kelly nor Sawhney explicitly discloses wherein the connector assembly comprises a first valve positioned circumferentially around a portion of the first infusion tube to secure the first infusion tube relative to the connector assembly.  However, Dormandy also describes a coaxial cannula assembly (col 3:19-25), including a connector assembly comprising a first valve positioned circumferentially around a portion of a first tube to secure the first tube relative to the connector assembly (col 4:45-48; figure 3, o-ring 62).  As Dormandy is also directed towards coaxial cannula assemblies and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a valve similar to that described by Dormandy when using the assembly described by Kelly and Sawhney, as doing so advantageously allows the connector assembly to seal the first infusion tube and thereby minimize any fluid leak or contamination when in use. 
Regarding claim 3, Dormandy further describes wherein the first valve is configured as a passive valve (col 4:45-48; the valve is an o-ring, which is considered by Applicant as being a passive valve). 
Regarding claim 4, Dormandy further describes wherein the first valve is an o-ring (col 4:45-48). 
Regarding claim 5, Sawhney further describes wherein the connector assembly comprises a second valve positioned circumferentially around another portion of the first tube to secure the first tube relative to the connector assembly ([0038]; figures 2 and 3).  
Regarding claim 6, Sawhney further describes wherein the second valve is configured as an active valve ([0038]).
Regarding claim 7, Sawhney further describes wherein the second valve is a Tuohy-Borst valve ([0038]).
Regarding claim 10, Sawhney further describes a side-port connection positioned between the first valve and the second valve of the connector assembly ([0038]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Sawhney, further in view of Macoviak et al. (US 2002/0010411 A1). 
Regarding claim 11, Kelly in view of Sawhney and Dormandy suggests the dual lumen coaxial cannula assembly of claim 5, but Kelly, Sawhney, and Dormandy do not explicitly disclose an embolic protection device positioned between the first valve and the second valve of the connector assembly.  However, Macoviak also describes a cannula assembly ([0027]), including the use of an embolic protection device ([0064], [0067]).  Macoviak describes one advantageous benefit of incorporating an embolic protection device as preventing undesired embolic events when the cannula system is used within the patient’s vasculature ([0064]).  Therefore, the Examiner respectfully submits that, as Macoviak is also directed towards cannula assemblies and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an embolic protection device similar to that described by Macoviak when using the assembly described by Kelly, Sawhney, and Dormandy, as doing so advantageously allows the resulting assembly to better screen out potential embolic materials before they obstruct the cannula flow.  Regarding the specific placement of the embolic protection device between the valves of the connector assembly, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the size, shape, and/or rearrange the embolic protection device described by Macoviak in order to be placed within the connector assembly, as doing so would be a matter of changing the size/shape of an element or rearranging the parts of a device without materially affecting the operation of the overall device, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  One advantageous benefit of such a modification is to place the embolic protection device closer to the proximal ends of the cannulas, so that any prospective embolic material in the infusion tube can be filtered before reaching the patient’s bloodstream, and any prospective embolic material in the drainage tube can be filtered before obstructing the drainage port.  

Allowable Subject Matter
Claims 8, 9, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 8, the prior art of record does not disclose or suggest the use of a sensor configured to provide feedback regarding the securement of a cannula or tube with respect to a valve.  Although the prior art describes using valves to secure components of cannula system, as explained in the text of the rejection above, the prior art does not disclose or suggest including a sensor, such as a pressure transducer or strain gauge, anywhere on the valve, for the purpose of providing feedback to the user regarding the securement of the cannula with the valve. 
Claim 9 depends from claim 8 and includes at least the same allowable subject matter as claim 8. 
Regarding claim 12, the prior art of record does not disclose or suggest the use of a magnet assembly on the first infusion tube and the second drainage tube, in particular for the purpose of serving as a stop, or limit, to the axial displacement of the first tube within the second tube, as further recited in claim 13.  Although the use of magnetic coupling as part of a cannula system is known (for example, please see Jones et al., US 2017/0043126 A1, [0015]), there is no inherent or obvious reason to incorporate a plurality of magnets, spaced as recited, for the purpose of serving as limits of elongation, as required by the pending claims. 
Claims 13 and 14 depend on claim 12 and include at least the same allowable subject matter as claim 12.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792